             Case 1:13-cv-01215-TSC Document 194 Filed 07/23/19 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

    AMERICAN SOCIETY FOR TESTING
    AND MATERIALS d/b/a/ ASTM
    INTERNATIONAL;

    NATIONAL FIRE PROTECTION
    ASSOCIATION, INC.; and

    AMERICAN SOCIETY OF HEATING,
                                                              Case No. 1:13-cv-01215-TSC
    REFRIGERATING, AND AIR
    CONDITIONING ENGINEERS,

                              Plaintiffs/
                              Counter-Defendants,

    v.

    PUBLIC.RESOURCE.ORG, INC.,

                              Defendant/
                              Counter-Plaintiff.

           MOTION TO STAY ALL DEADLINES PENDING DECISION OF
    UNITED STATES SUPREME COURT, GEORGIA V. PUBLIC.RESOURCE.ORG, INC.

           Plaintiffs move the Court to stay all deadlines pending the Supreme Court’s decision in

Georgia et al. v. Public.Resource.Org, No. 18-1150 (“Georgia v. PRO”). Granting a stay would

benefit judicial efficiency and there is no harm to Public.Resource.Org, Inc. (“PRO”).1

           The Supreme Court granted certiorari on June 24, 2019. Georgia’s statement of the

question presented in the case is as follows:

                   This Court has held, as a matter of “public policy,” that judicial opinions
           are not copyrightable. Banks v. Manchester, 128 U.S. 244, 253-254 (1888).
           Lower courts have extended that holding to state statutes. See, e.g., John G.
           Danielson, Inc. v. Winchester-Conant Props., Inc., 322 F.3d 26, 38 (1st Cir.
           2003). But the rule that “government edicts” cannot be copyrighted has “proven
           difficult to apply when the material in question does not fall neatly into the
           categories of statutes or judicial opinions.” Ibid.


1
    Pursuant to Local Rule 7(m), the parties met-and-conferred regarding this Motion. PRO opposes a stay.

                                                          1
             Case 1:13-cv-01215-TSC Document 194 Filed 07/23/19 Page 2 of 5



                   The question presented is:

                   Whether the government edicts doctrine extends to—and thus renders
           copyrightable—works that lack the force of law, such as the annotations in the
           Official Code of Georgia Annotated.

Petition for a Writ of Certiorari at i, Georgia v. PRO.2

           PRO, the defendant in this case and the respondent in the Georgia case, agreed that the

Court should grant certiorari. Brief in Opposition to Certiorari (“Op.”) at 2, Georgia v. PRO

(“The Court should grant certiorari to clarify, authoritatively, how courts should analyze whether

a given work is an uncopyrightable government edict.”). As relevant to this case, PRO argued

“[t]he scope of the government edicts doctrine is raised by a number of active disputes, including

the American Society case pending in the district court on remand from the D.C. Circuit.” Id. at

13. It asked the Supreme Court to take the Georgia case because, it acknowledged that this case

“will not reach [the Supreme] Court, if ever, for several years” and, according to PRO, “[a]ll

parties would benefit from this Court’s earliest guidance.” Id.

           District courts have the inherent authority to stay an action when appropriate. “[C]ourts

possess inherent authority to stay proceedings in the interests of judicial economy and

efficiency.” American Postal Workers Union v. U.S Postal Service, 422 F. Supp. 2d 240, 248

(D.D.C. 2006) (staying proceedings pending ruling by NLRB). “[T]he power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”

Landis v. North American Co., 299 U.S. 248, 254-55 (1936).

           Plaintiffs cannot control what Georgia or PRO intend to argue to the Supreme Court.

PRO may make arguments that are the same or similar to those it has made in this lawsuit—it



2
    Docket available at https://www.supremecourt.gov/docket/docketfiles/html/public/18-1150.html.

                                                          2
         Case 1:13-cv-01215-TSC Document 194 Filed 07/23/19 Page 3 of 5



has previewed as much in its “opposition” to certiorari which asked the Supreme Court to take

the case because, in its view, this and other cases “would benefit from the Court’s earliest

guidance.” Op. at 13. The Supreme Court’s ruling has the potential to impact the contours of

this case—either in a way that could save judicial resources or, more likely, in a way that, if the

parties continue through briefing summary judgment before that case is decided, could require

yet another round of briefing to address. That cannot be known before the case is argued and

decided. Plaintiffs believe it would be prudent to stay this litigation while the Supreme Court

decides the Georgia case.

       PRO has not explained how a stay would prejudice it. PRO has re-posted Plaintiffs’

works following the D.C. Circuit’s decision vacating the injunction in this case. The parties are

currently engaged in time consuming and expensive discovery. PRO has served two rounds of

document discovery on each Plaintiff as well as a substantial number of interrogatories and

Plaintiffs have served additional discovery on PRO. PRO has noticed four third-party

depositions and sought documents from those witnesses and is planning to conduct additional

fact depositions of Plaintiffs’ witnesses. Fact discovery is set to close on September 9, 2019—

meaning the parties would have to engage in these depositions and complete document

production over the next several weeks. See Dkt. Entry 5/21/2019. Shortly thereafter Plaintiffs’

motion for summary judgment is due—on October 4, 2019— and the parties are to complete

summary judgment briefing by December. This ambitious litigation schedule makes no sense

given that PRO has already asked the Court for guidance that may impact this case.

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant a stay of

this action and suspend discovery and briefing deadlines pending the Supreme Court’s decision

in Georgia et al. v. Public.Resource.Org, No. 18-1150.



                                                 3
       Case 1:13-cv-01215-TSC Document 194 Filed 07/23/19 Page 4 of 5



Dated: July 23, 2019          Respectfully submitted,

                              /s/ J. Kevin Fee
                              J. Kevin Fee (D.C. Bar: 494016)
                              Jane Wise (D.C. Bar: 1027769)
                              Morgan, Lewis & Bockius LLP
                              1111 Pennsylvania Ave., N.W.
                              Washington, D.C. 20004
                              Telephone: 202.739.5353
                              Email: kevin.fee@morganlewis.com
                                      jane.wise@morganlewis.com

                              Counsel for American Society For Testing And Materials
                              d/b/a/ ASTM International

                              /s/ Kelly M. Klaus
                              Rachel G. Miller-Ziegler (D.C. Bar: 229956)
                              Munger, Tolles & Olson LLP
                              1155 F St. NW, 7th Floor
                              Washington, DC 20004
                              Tel: 202.220.1100
                              Email: Rachel.Miller-Ziegler@mto.com

                              Kelly M. Klaus (pro hac vice)
                              Rose Leda. Ehler (pro hac vice)
                              Munger, Tolles & Olson LLP
                              560 Mission St., 27th Floor
                              San Francisco, CA 94105
                              Tel: 415.512.4000
                              Email: Kelly.Klaus@mto.com
                              Rose.Ehler@mto.com

                              Counsel for National Fire Protection Association, Inc.




                                      4
Case 1:13-cv-01215-TSC Document 194 Filed 07/23/19 Page 5 of 5



                       /s/ J. Blake Cunningham
                       Jeffrey S. Bucholtz (D.C. Bar: 452385)
                       King & Spalding LLP
                       1700 Pennsylvania Avenue, NW, Ste. 200
                       Washington, DC 20006-4707
                       Tel: 202.737.0500
                       Email: jbucholtz@kslaw.com

                       J. Blake Cunningham
                       King & Spalding LLP
                       101 Second Street, Ste. 2300
                       San Francisco, CA 94105
                       Tel: 415.318.1211
                       Email: bcunningham@kslaw.com

                       Counsel for American Society of Heating, Refrigerating,
                       and Air Conditioning Engineers




                               5
